Ingraham, J. (dissenting):
I do not agree that the income from the personal property should be charged to the plaintiffs. As I understand it, this was the interest *348upon the trust fund, the income' of which was to be paid by the trustee to the plaintiffs, and it was paid as the income of the property after it was received by the trustee and held in trust for the plaintiffs.
I do not agree that the referee omitted to charge plaintiffs with the sura of $6,747.56. As I understand the referee’s -report, the items paid to the plaintiffs are reported separately, but subsequently they’ are included in one finding,, the total amount of which is charged to the plaintiffs. . The modification, as I understand it, charges the plaintiffs with this amount of $6,747.56 twice. I, therefore, dissent from the opinion of the court charging plaintiffs with these sums.
Judgment modified as directed in opinion, and as modified affirmed, with costs to the defendant appellant.